          Case 1:19-cv-08090-AJN Document 46 Filed 12/22/20 Page 1 of 1



                                                                                          12/22/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Urzua, et al.,

                         Plaintiffs,
                                                                                19-cv-8090 (AJN)
                   –v–
                                                                                        ORDER
  El Porton Bar & Restaurant Corp., et al.,

                         Defendant.



ALISON J. NATHAN, District Judge:

       The parties are to submit a joint status letter by January 15, 2021 updating the Court on

the progress of settlement if the parties have not completed settlement by that time.



       SO ORDERED.

 Dated: December 22, 2020
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
